Duval West, administrator of the estate of Benjamin Cleghorn, deceased, sued appellee, the Grand Lodge of the Ancient Order of United Workmen, to recover the sum of two thousand dollars, alleged to be due on a certificate of life insurance issued to said Cleghorn.
Hattie St. Clair intervened in the suit, alleging that the certificate was payable to the order of Cleghorn on his application that it be so made, and further stated: "That seven years prior to the time when the said Cleghorn made his application for membership to said Milam Lodge No. 2, the wife of the said Cleghorn had abandoned him with the intention of never returning to him, and said wife died in the year 1885, leaving no issue. That in the year 1880 the said Benjamin Cleghorn, deceased, proposed to this intervener, who was then a young single woman of twenty-three years of age, that if she would keep house for him, attend to his physical and temporal wants and needs, see to the preparation of his food, and that his clothing was kept neat and in good repair, do all his washing, nurse him in sickness and occupy the position of wife to him during the remainder of his life, that he the said Cleghorn would care for, maintain and entirely support the said intervener during his life, and would insure his life for the sum of two thousand dollars, and make the said insurance payable to the said intervener at his death.
"That said intervener consented to such an arrangement and made a contract with the said deceased containing the said terms and bound herself to said deceased to carry out the same."
It is further stated that intervener carried out her part of the agreement and was dependent upon Cleghorn for her maintenance and *Page 476 
support; that at his death he left no wife or children or other relative, and had no one except intervener dependant upon him for support, and "that prior to his death the said Benjamin Cleghorn, deceased, in accordance with his contract so to do, made, executed and delivered to this intervener an order in writing upon the said Ancient Order of United Workmen, defendant, making the amount of said benefit certificate payable to the intervener."
Appellee answered that the deceased had bound himself to obey the by-laws and regulations of the institution; that an order had been passed that all certificates payable to order should be surrendered for cancellation, and notice was served on Cleghorn to surrender his certificate and receive one in which the beneficiary should be designated, and that he had failed and refused to obey said order, and thereby forfeited his right as a member, and if he ever had any right to assign the certificate, it had been lost. It was also answered that Hattie St. Clair had been the concubine of Cleghorn for many years, and that she was not a dependent as intended by the rules of the order. That the administrator could not recover because the life insurance, under the rules of the order, was no part of the estate of Cleghorn, but in the absence of any relative or dependent, the same reverted to the order.
The facts show that appellee is a voluntary benevolent association, and by complying with all the rules of the association, each member is entitled to a benefit certificate, and to name a beneficiary who, upon the death of the member, will receive the sum of two thousand dollars. Benjamin Cleghorn became a member of the association on May 7, 1883, and applied for and obtained a certificate of insurance for $2000, payable to his order. In his application he pledged himself to be bound by and comply with all the rules, regulations, and laws of the association as they then were and as they were changed or altered from time to time thereafter. The regulations of the association required that the $2000 should go to a designated member of his family, or blood relative or a dependent.
It is provided by the laws of the order as follows:
"3. In the portion of this fund, namely $2000, to which the beneficiaries of a deceased member are entitled, the members themselves have no individual property right; it does not constitute a part of their estate to be administered, nor have they any right in or control over the same except the power to designate the person or persons to whom, as beneficiaries, the same shall be paid at the death of the member. The beneficiaries thus designated have no vested right in said sum until the death of the member gives such right, and the designation may be changed by the member, in the method prescribed by the laws of the order, at any time before his death."
5. "Liability. No liability for the payment of any money shall arise by virtue of any beneficiary certificate, or certificate of membership, or otherwise, unless the member of the order named in such certificate shall, in every particular, while a member of the order, comply *Page 477 
with all the laws, rules and requirements thereof; and shall, at the time of his death, be a member of said order in good standing; and that the certificate, by virtue of which the demand is made, shall not have been surrendered, or the rights thereunder surrendered by the member of said certificate, or his rights thereunder canceled at his request."
It is further provided:
"21, sec. 4. Beneficiaries. Each member shall designate the person or persons to whom the beneficiary fund due at his death shall be paid, who shall, in every instance, be one or more members of his family, or some one related to him by blood, or who shall be dependent upon him.
"22, sec. 5. Order of payment to beneficiaries. If one or more of the beneficiaries shall die during the lifetime of the member, the surviving beneficiary or beneficiaries shall be entitled to the benefit equally, unless otherwise provided in the beneficiary certificate, and if all the beneficiaries shall die during the lifetime of the member, and he shall have no other direction, the benefit shall be paid to his widow, if living at the time of his death, and if he leaves no widow surviving him, then said benefit shall be paid, share and share alike, to his children, his grandchildren living at the time of his death to take the share to which their deceased parents would be entitled if living; if there be no children nor grandchildren of the deceased member living at the time of his death, then said benefit shall be paid to his mother, if living, and if she be dead at the time of his death, then to his father, if living, and should there be no one living at the time of the death of the member entitled to said benefit under the provisions hereof, then the same shall revert to the beneficiary fund of the supreme lodge.
"23, sec. 7. Change of Beneficiaries. Any member desiring to change his beneficiaries may do so in the following manner: He shall fill out the blank form on the back of his beneficiary certificate, authorizing the change; he shall have his signature attested by the recorder of his lodge, and the seal of the lodge attached thereto, or attached by a civil officer under his official seal, when the member cannot sign in the presence of the recorder. When this is done, he shall deliver his beneficiary certificate to the recorder of his lodge, together with a fee of fifty cents. The recorder shall forward the same certificate and fee to the supreme recorder, who shall make a record of the change on the books of the of the supreme lodge, and shall issue a new certificate in lieu thereof, payable as directed on the back of the surrendered certificate. The new certificate shall bear the same number of the old one, which shall be safely filed and preserved. The provisions hereof, in special cases, may be waived by the supreme lodge at its option.
"24, sec. 9. Delivery of Beneficiary Certificate. The beneficiary certificate issued to every member by the supreme lodge shall be delivered to him as soon as practicable after the Workman degree has been conferred; provided that in every case the date of countersigning the said certificate by the Master Workman shall be the date when the Workman degree was conferred." *Page 478 
"Art. 1, sec. 36. 3, In the portion of this fund, namely two thousand dollars to which the beneficiaries of a deceased member are entitled, the members themselves have no individual property right; it does not constitute a part of their estate to be administered, nor have they any right or control over the same, except the power to designate a person or persons to whom, as beneficiaries, the same shall be paid at the death of the member. The beneficiaries thus designated have no vested right in the said sum, until the death of the member gives such right, and the designation may be changed by the member in the method prescribed by the Laws of the Order at any time before death."
"26, art. 5, sec. 1. Qualifications for Admission. No person shall be admitted to membership in any lodge under the jurisdiction of the grand lodge of Texas, unless duly qualified as herein prescribed, viz: A white male, not under 21 and not over 50 years of age, of good moral character, able and competent to earn a livelihood for himself and family, and a believer in a supreme being, the creator and preserver of the universe."
In 1888 notices were sent to all members who had certificates payable to order, by appellee, to send in their certificates in compliance with law, to be changed and that they should be made payable to some one of the class designated, named by the member holding the certificate. Cleghorn, though notified, did not comply with the order.
Cleghorn, at the time of the issuance of the certificate, had a lawful wife living who was afterwards divorced from him and died in 1885. At the time of the issuance of the certificate, Cleghorn was living in adultery with Hattie St. Clair, and was not living with his wife. Cleghorn did not designate any person to whom the insurance was to be paid, and left no will or testament. That the relation between Cleghorn and Hattie St. Clair was that of man and concubine, which continued for many years, and up to the time of his death. Cleghorn was a white man and Hattie St. Clair a negro woman. Cleghorn agreed with Hattie St. Clair that if she would live and cohabit with him, he would insure his life in her favor for $2000, and he gave her a written order for the money. These facts were not known to appellee.
The constitution and by-laws of the association prescribed the terms of the executory contract to which Cleghorn gave his assent when he became a member of the order and applied for insurance. In the application for the insurance he covenanted to be bound by the by-laws, rules and regulations as they then existed, or as they might be altered or changed afterwards. The certificate was granted on the same condition. The constitution and by laws, with the changes made therein, being contracts by which Cleghorn was bound, if not against public policy will be enforced by the courts like other contracts. Gooch v. Association,109 Mass. 558; Grosvenor v. United Society, 118 Mass. 78; Chamberlain v. Lincoln, 129 Mass. 70; Karcher v. Supreme Lodge, 136 Mass. 368; Hellenberg v. I.O.B.B., 94 N.Y. 580; Sabin v. Phinney, 134 N.Y. 423. *Page 479 
The by-laws definitely fixed the different parties to whom the certificate was payable, and if none of the designated parties existed, it is provided that the amount of the insurance shall revert to the order. It is expressly provided that the member has no individual property in the $2000; that it does not constitute a part of his estate to be administered, and that he has no right in or control over the same except to designate the beneficiary. These requirements were a part of the contract. They are not contrary to law or public policy, and must be administered as the law of the case. The beneficiaries alone are entitled to receive the amount of the insurance. It is not a part of the estate of the deceased, and is not chargeable with his debts. Swift v. The Board (Cal.), 8 Pac. Rep., 95; Catholic Association v. Priest (Mich.), 9 N.W. Rep., 481; Ballou v. Gile (Wis.), 7 N.W. Rep., 561; Daniels v. Pratt (Mass.), 10 N.E. Rep., 434; Bishop v. Grand Lodge, 112 N.Y. 627; Bacon, Ben. Soc.  L. Ins., sec. 244. It does not matter that the certificate was made to the order of Cleghorn. When the by-law was passed providing that the insurance money was to be paid to beneficiaries of certain specified classes, to be designated by the member holding the certificate, it entered at once into and became a part of the contract of insurance. Hellenberg v. I.O.B.B., 94 N.Y. 580; Sanger v. Rothschild, 123 N.Y. 577. The contention, therefore, that the money would belong to the estate because payable to the order of Cleghorn, if a sound proposition in any case, would not have any application in this case, for the reason that, by the change in the by-laws, the certificate was no longer payable to his order. Receiving the premiums afterwards was not a waiver, certainly, of anything more than the return of the certificate, and [not of] the designation of a beneficiary. It did not set aside the regulation specifying the persons to whom the money was payable. Having no persons occupying the relation towards him that the laws required, upon his death the amount of the insurance reverted to the association. It follows that the administrator can not recover.
The intervener alleged in her petition, and it was admitted to be true, that she had entered into a contract with Cleghorn to live in a state of concubinage with him in consideration of his insuring his life for her benefit. In other words, for the sum of two thousand dollars, to be paid after the death of her paramour, she agreed to live and cohabit with Cleghorn for a number of years in violation of the statute. It does not matter that she did not know that the wife of Cleghorn was living when the illicit relation began; she does not claim any promise of marriage, or that she was seduced from the paths of virtue. The contract was begun and carried out as a business enterprise. She knew, or is charged with knowing, that a marriage contract could not be consummated between one of her race and one of the race to which Cleghorn belonged. The question presented is, can she recover the amount in the courts of Texas, agreed to be paid her, for a life of shame, led by her in defiance of public morals and in violation of the laws of the State? The courts never lend themselves to the enforcement of contracts which *Page 480 
are in violation of law and repugnant to public policy. There is no pretense in this case that the woman lived with the man believing that she was his wife, nor are there children towards whom moral or legal duties might arise. It is an admitted case of bargain and sale of the person of the female to the male for $2000 worth of life insurance. It does not come within the purview of the decisions in Supreme Lodge A.O.U.W. v. Hutchinson,33 N.C. 816; Story v. Association, 95 N.Y. 474, or the cases cited by the intervener. In all of those cases the attitude of innocence occupied by the woman, or justice to the children, shaped and controlled the decisions of the courts. On the other hand, the only authorities that have come to our notice hold that a mistress, even in the absence of a contract like the one alleged, is not a dependent such as contemplated in the law of the order, and is not entitled to the insurance money from a mutual benefit association, at the death of her paramour. Keener v. Grand Lodge, 36 Mo. App., 543; Bacon, Ben. Soc. Life Ins., sec. 261. As said by Bacon in the section cited, "We must logically exclude also those whose dependence upon the member is for favor, which may or may not take a pecuniary form, and which may be cast off at pleasure."
No good purpose would be subserved by a discussion of the other points raised in the assignments.
The judgment is affirmed.                             Affirmed.
                    ON MOTION FOR REHEARING.